Exhibit 10.42

TRANSITION AND SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

AGREEMENT entered into as of this 5 day of August, 2013 by and between Hologic,
Inc., a Delaware corporation with its principal place of business at 35 Crosby
Drive, Bedford, Massachusetts 01730 (the “Company”), and Peter Soltani, an
individual having his principal residence in West Chester, Pennsylvania (the
“Executive”).

WHEREAS, the Executive currently serves as Senior Vice President and General
Manager of the Company; and

WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to retain the Executive as a full-time non-executive employee to assist
in the orderly transition of his role, duties and responsibilities as Senior
Vice President and General Manager, effective as of August 5, 2013 (the
“Transition Date”), to the Executive’s successor, and the Executive desires to
provide such services.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Resignation. Effective on the Transition Date, the Executive will resign his
position as Senior Vice President and General Manager of the Company as well as
all other positions that the Executive may hold as an officer and/or director of
the Company or any of its subsidiaries or affiliates, by executing the letter of
resignation attached as Exhibit A hereto.

2. Transition Period.

(a) Title. Upon the Transition Date, the Executive shall be employed by the
Company solely as a full-time non-executive employee through November 30, 2013
(the “Resignation Date,” and the time between the Transition Date and the
Resignation Date the “Transition Period”), subject to the terms and conditions
of this Agreement.

(b) Duties. During the Transition Period and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote his full business time and best efforts to the business and affairs of
the Company in order to facilitate the transfer of duties to the Executive’s
successor. During the Transition Period, the Executive shall report directly to
the President and Chief Executive Officer or to any other individual that he may
designate. The Executive further agrees to comply with the Company’s policies
and procedures as they may be applicable to him (including without limitation,
as an employee) as such policies and procedures may be modified from time to
time. During the Transition Period, the Executive may work from home or another
location of his choosing; provided, however, that the Executive and the Company
acknowledge and agree that the Executive will only be provided use of the
Company’s offices to the extent reasonably necessary for purposes of the
Executive’s duties hereunder or as otherwise made available by the Company.



--------------------------------------------------------------------------------

(c) Compensation. During the Transition Period: (i) the Executive shall be
entitled to continue to receive base salary at a rate equal to his current base
salary $400,000 payable in accordance with the Company’s regular payroll
practices; (ii) the Executive shall continue to participate in the Company’s
Short-Term Incentive Plan for fiscal year 2013 (the “FY 2013 STIP”) in
accordance with the terms thereunder with payment, if any, to be made at such
time as bonuses are paid under the FY 2013 STIP (it being understood that the
Executive shall not participate in the fiscal year 2014 Short-Term Incentive
Plan); (iii) the Executive’s outstanding stock option, restricted stock unit and
market stock unit awards will remain outstanding and will continue to vest in
accordance with and subject to the terms and conditions set forth in the
applicable equity incentive plans and award agreements; and (iv) the Executive
shall be entitled to participate in any and all retirement (both qualified and
non-qualified), medical, dental, life insurance and other employee benefit plans
in which he currently participates, all to the extent the Executive remains
eligible under the terms of such plans and subject to the terms and conditions
of such plans as may be in effect from time to time, including (without
limitation) the Company’s car allowance program.

(d) Termination. The Executive’s employment during the Transition Period may be
terminated (i) by the Company for any breach by the Executive of the Company’s
written policies and this Agreement, but only after (x) the Executive has
actually received written notification detailing such breach and (y) the
Executive has been given a 10 business day period to cure such breach, if
curable (and if substantially cured within such 10 business day period, then
Executive’s employment shall not be terminated), (ii) Executive’s resignation or
(iii) by reason of the Executive’s death. In the case of any termination of the
Executive’s employment prior to the Resignation Date, the Executive’s
entitlement to the compensation and benefits provided in Section 2(c) shall
immediately cease and the Executive’s entitlement to full, partial or pro-rated
compensation and other benefits under the Company’s benefit plans and
arrangements, if any, shall be determined under the policies and benefit plans
of the Company. For the avoidance of doubt, if Executive’s employment terminates
for any reason during the Transition Period, then Executive still will be
entitled to the Separation Benefits set forth in Section 3 below.

(e) Final Resignation. The Executive and the Company agree that on the
Resignation Date the Executive’s employment as a full-time non-executive
employee shall terminate and the Transition Period shall end. On the Resignation
Date, the Executive will receive his final paycheck with accrued and unpaid pay
through that date as well as accrued and unpaid vacation time.

3. Payment. The Company shall pay to the Executive or his heirs or estate, if
applicable, subject to the Executive executing this Agreement within the
applicable time period and not revoking it, a lump sum cash payment on
January 2, 2014 equal to $400,000.

4. Non-Competition Agreement. In consideration for the substantial benefits
being provided to the Executive hereunder, the Executive agrees to comply with
the terms and conditions set forth in the Employee Intellectual Property and
Non-Competition Agreement executed on May 3, 2006 (the “Non-Comp Agreement”).

 

-2-



--------------------------------------------------------------------------------

5. Executive Release. In consideration for the substantial benefits being
provided to the Executive hereunder, the Executive, for himself, his agents,
legal representatives, assigns, heirs, distributees, devisees, legatees,
administrators, personal representatives and executors (collectively, the
“Releasing Parties”), hereby releases and discharges, to the extent permitted by
law, the Company and its present and past subsidiaries and affiliates, its and
their respective successors and assigns, and the present and past shareholders,
officers, directors, employees, agents and representatives of each of the
foregoing (collectively, the “Company Releasees”), from any and all claims,
demands, actions, liabilities and other claims for relief and remuneration
whatsoever, whether known or unknown, from the beginning of the world to the
date the Executive signs this Agreement, but otherwise including, without
limitation, any claims arising out of or relating to the Executive’s employment
with and termination of employment from the Company, for wrongful discharge, for
breach of contract, for discrimination or retaliation under any federal, state
or local fair employment practices laws, including, Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the Family and
Medical Leave Act, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, for defamation or other torts, for wages, bonuses, incentive
compensation, unvested stock, unvested stock options, vacation pay or any other
compensation or benefit and any claims under any tort or contract (express or
implied) theory, and any of the claims, matters and issues which could have been
asserted by the Releasing Parties against the Company Releasees in any legal,
administrative or other proceeding in any jurisdiction. Notwithstanding the
above, nothing in this release is intended to release or waive the Executive’s
right to COBRA, unemployment insurance benefits, any other vested retirement
benefits or vested equity awards and the right to seek enforcement of this
Agreement.

6. Survival. It is understood and agreed that, with the exception of (i)
obligations set forth or confirmed in this Agreement and (ii) obligations of the
Executive under the Non-Comp Agreement, all of which shall remain fully binding
and in full effect subsequent to the execution of this Agreement, the release
set forth in Section 5 is intended and shall be deemed to be a full and complete
release of any and all claims that the Executive or the Releasing Parties may or
might have against the Company Releasees, arising out of any occurrence on or
before the Transition Date and this Agreement is intended to cover and does
cover any and all future damages not now known to the Executive or which may
later develop or be discovered, including all causes of action arising out of or
in connection with any occurrence on or before the Transition Date.

7. Exceptions. This Agreement does not (i) prohibit or restrict the Executive
from communicating, providing relevant information to or otherwise cooperating
with the Equal Employment Opportunity Commission (the “EEOC”) or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Agreement or its underlying facts, or (ii) preclude Executive
from benefiting from classwide injunctive relief awarded in any fair employment
practices case brought by any governmental agency, provided such relief does not
result in Executive’s receipt of any monetary benefit or substantial equivalent
thereof.

8. ADEA Release. By signing and returning this Agreement, the Executive
acknowledges that he:

 

-3-



--------------------------------------------------------------------------------

(a) has carefully read and fully understands the terms of this Agreement;

(b) is entering into this Agreement voluntarily and knowing that he is releasing
claims that he has or believes he may have against the Company Releasees; and

(c) has obtained the advice of counsel with respect to the negotiation and
execution of this Agreement.

9. ADEA Revocation. Executive acknowledges that he has been given the
opportunity to consider this Agreement for twenty-one (21) days before signing
it. For a period of seven (7) days from the date Executive signs this Agreement,
Executive has the right to revoke this Agreement by written notice pursuant to
Section 13(c). This Agreement shall not become effective or enforceable until
the expiration of the revocation period. This Agreement shall become effective
on the first business day following the expiration of the revocation period.

10. Other Severance Benefits. The severance pay and benefits provided for in
Section 3 shall be in lieu of any other severance or termination pay to which
the Executive may be entitled under any Company severance or termination plan,
program, practice (whether written or unwritten) or agreement. Except as
otherwise provided herein, the Executive’s entitlement to any other compensation
or benefits shall be determined in accordance with the terms and conditions of
the Company’s employee benefit plans (other than severance or termination plans,
programs, practices or agreements) and other applicable programs, policies and
practices then in effect.

11. Successors: Binding Agreement.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, and its successors and assigns, and the Company shall require any
successors and assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal representative.

12. Tax Treatment; Tax Withholding. The Company and the Executive hereby
acknowledge and agree that the compensation provided for in Section 2 and the
severance pay provided for in Section 3 shall be treated and reported by the
Company and the Executive as additional compensation for services rendered and
as ordinary income. The Executive also acknowledges and agrees that the Company
may withhold from any compensation or other benefits to which the Executive is
entitled hereunder such amounts as may be required to satisfy all federal, state
and local withholding and employment tax obligations.

 

-4-



--------------------------------------------------------------------------------

13. General Provisions.

(a) Non-Disparagement. Executive agrees not to make any adverse or disparaging
comments (oral or written, including, without limitation, via any form of
electronic media) about the Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees, vendors, investors and with the business community
generally. The Company agrees that its executive officers and directors shall be
directed not to make any adverse or disparaging comments (oral or written,
including, without limitation, via any form of electronic media) about the
Executive. Nothing in this Section 13(a) is intended to prohibit, limit or
prevent the Executive or the Company’s officers or directors from providing
truthful testimony in a court of law, to a regulatory or law enforcement agency
or pursuant to a properly issued subpoena, and such testimony will not be deemed
to be a violation of this Section 13(a).

(b) No Special Employment Rights. No provision of this Agreement shall grant or
confer upon, or shall be construed to grant or confer upon, the Executive any
right with respect to the continuation of his employment by the Company or to
otherwise affect in any respect the terms and conditions of such employment
except to the extent expressly provided hereunder.

(c) Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to the Company to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: General Counsel

Facsimile Number: (781) 280-0674

E-Mail Address: mark.casey@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Facsimile Number: (617) 289-0506

E-Mail Address: jhauser@brownrudnick.com

If to the Executive, to:

Peter Soltani

with a copy to:

 

-5-



--------------------------------------------------------------------------------

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 13 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

(d) Entire Agreement; Amendment. The recitals hereto are hereby incorporated
herein by this reference. This Agreement, together with the exhibits hereto,
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and thereof, superseding all prior understandings and
agreements, whether written or oral, and any outstanding vested equity award
agreements (including, without limitation, any outstanding vested option
agreement, restricted stock unit agreement, market stock unit agreement or other
equity instrument by and between the Company and the Executive) shall remain in
full force and effect in accordance with the terms and conditions herein and
therein. This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any such change is
sought.

(e) 409A Compliance. Notwithstanding any other provision herein to the contrary,
the Company shall make the payments required hereunder in compliance with the
requirements of Section 409A of the Code and any interpretative guidance issued
thereunder. The Company may, in its sole and absolute discretion, delay payments
hereunder or make such other modifications with respect to the timing of
payments as it deems necessary to comply with Section 409A of the Code. To the
extent that the Executive’s Resignation Date occurs in one calendar year and the
period for considering the release expires during the following calendar year,
then notwithstanding anything herein to the contrary, the payment of the
benefits provided under Section 3 will be paid by the Company to the Executive
in the second calendar year.

(f) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

(g) Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

 

-6-



--------------------------------------------------------------------------------

(h) Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Agreement in its reduced form shall be valid and enforceable to the
full extent permitted by law.

(i) Governing Law/Jurisdiction. This Agreement shall be binding upon the
Executive and shall inure to the benefit of the Company and its successors and
interest and assigns, and shall be construed in accordance with and governed by
the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws. The parties hereto intend and hereby confer jurisdiction to enforce the
covenants contained herein upon the state and federal courts sitting in the
Commonwealth of Massachusetts. In the event that such courts shall hold any such
covenant wholly unenforceable by reason of the breadth of scope or otherwise, it
is the intention of the parties hereto that such determination not bar or in any
way affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such other covenants having
appropriate personal and subject matter jurisdiction over the parties, as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each state being, for this purpose, severable into
diverse and independent covenants.

(j) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Signature Page to Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the date first above written.

 

HOLOGIC, INC. By:   LOGO [g592931g33e23.jpg]   Name: David J. Brady   Title:
SVP, Human Resources EXECUTIVE LOGO [g592931g51v63.jpg] Peter Soltani

SIGNATURE PAGE TO HOLOGIC, INC.

TRANSITION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Letter of Resignation

August 5, 2013

Hologic, Inc.

c/o Mark Casey

35 Crosby Drive

Bedford, MA 07130

To the Board of Directors of Hologic, Inc. (the “Company”):

I, Peter Soltani, hereby resign as an Officer and Director of all direct or
indirect subsidiaries of the Company. My resignation shall be effective on
August 5, 2013.

Sincerely,

 

LOGO [g592931g12r28.jpg]

  Peter Soltani